             Case 1:19-cv-01315-CL         Document 24         Filed 08/28/20       Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



T. A. HALL 1,                                                               Case No. 1:19-cv-01315-CL

                 Plaintiff,                                                 OPINION & ORDER

        v.

ANDREW M. SAUL,
Commissioner of Social
Security,

            Defendant.
____________________________

MARK D. CLARKE, Magistrate Judge.

        Before the Court is Plaintiff’s motion for award of attorney’s fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well as the position of the

defendant commissioner, if any, and recognizing the Plaintiff’s waiver of direct payment and

assignment of EAJA to her counsel, Plaintiff is hereby awarded attorney fees, expense, and costs

in the total amount of $6,703.04 pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412(d). See Astrue v. Ratliff, 130 S.Ct. 2521 (2010).


1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or parties in this case.
         Case 1:19-cv-01315-CL        Document 24        Filed 08/28/20    Page 2 of 2




       The Court hereby awards EAJA fees, broken down as follows: Plaintiff is awarded in the

amount of $6,703.04 for attorney’s and paralegal fees under, which represents 29.15 attorney

hours at $205.25/hr in 2019 and 2020 [$5,983.04], and 7.2 paralegal and law clerk hours at

$100/hour [$720.00].

       If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,

and costs are not subject to offset allowed under the Department of the Treasury’s Offset

Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to

Plaintiff’s attorney, Frederick J. Daley and Daley Disability Law. The check shall be mailed to

Mr. Daley at the following address:


Daley Disability Law, P.C.
4256 N. Ravenswood Ave., Suite 104
Chicago, IL 60613


       IT IS SO ORDERED and DATED this 28th day of August, 2020.



                                             /s/ Mark D. Clarke
                                             MARK D. CLARKE
                                             United States Magistrate Judge
